                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

CAREER EMPLOYMENT                )
PROFESSIONALS, INC., d/b/a Trace )
Staffing Solutions, et al.,      )
                                 )
       Plaintiffs,               )
                                 )
v.                               )             CV417-083
                                   )
MANUFACTURERS ALLIANCE             )
INSURANCE COMPANY, et al.,         )
                                   )
     Defendants.                   )

                                  ORDER

     Before the Court is plaintiff’s Motion to Strike Defendant Zurich’s

Expert Witness.     Doc. 69.    For the following reasons, the motion is

DENIED.

                               BACKGROUND

     Zurich provided a preliminary expert report from Michael

Donegan on March 16, 2018. Doc. 69 at 1. This initial report included a

preliminary statement indicating that Zurich reserved the right to

supplement the disclosure should additional or more accurate

information become available.      Doc. 69-2 at 2.     It then went on to

include the initial report of the expert, a curriculum vitae, a list of cases
in which the expert had testified in the previous four years, and the

required information on the expert’s compensation. Id. at 3. It also

listed three individuals who could be called upon to testify. Id. at 3-4.

Finally, the report included a catalog of reviewed documents. Id. at 19.

     The report indicated that the expert had not concluded review of

the Zurich claims files at issue and that his findings were limited to “a

review of [plaintiff’s expert’s] report and supporting materials along

with an initial review of the claims at issue.” Id. at 11. The expert

provided four opinions in opposition to plaintiff’s expert report. Id. at

13-14.   The expert opined 1) that the plaintiff’s expert’s alternative

settlement figures were improbable and unreasonable, 2) that Zurich’s

investigations were reasonable, 3) that the use of defense counsel and

independent investigators was appropriate, and 4) that late payment

penalties are not uncommon and that these fees if properly coded are

not tagged to the policy holder. Id. In short, the expert concluded that

Zurich’s “overall efforts to manage the claims were conducted in a

manner that was consistent with commonly observed workers’

compensation insurance industry practices,” and that the plaintiff’s

expert report’s “methodologies and analysis . . . are flawed.” Id. at 15.

                                     2
      On January 15, 2019, Zurich provided a supplemental report.

Doc. 69 at 4. The supplemental report included a list of the claims

reviewed by plaintiff’s expert and provided specific findings regarding

the allegations of overpayment. Doc. 69-3 at 8. It then reasserted the

four opinions as to excessive settlement, improper investigation,

excessive defense counsel and private investigation fees, and allegations

of improper penalty payments.          Id. at 9-13.     However, unlike the

previous report, the report included specific “examples” of the opinions

asserted.     Id.     Finally,   the   report      indicated   that   plaintiff’s

representatives were fully involved in the claims file, that Zurich’s

management of the files was reasonable and appropriate, and that

Zurich “acted in good faith in undertaking its obligations to resolve

claims expeditiously and in a manner as financially advantageous as

possible.” Id. at 14. In addition to this information, the report also

provided 48 pages of analysis of each of the 14 claims listed by

plaintiff’s expert in his report. Id. at 21- 68.

      Plaintiff argues that the preliminary report did not comply with

Fed. R. Civ. P. 26(a)(2)(B) and should be struck, and that the

supplemental report is not a permitted supplement under Rule 26(e)

                                       3
and should also be struck. Doc. 69 at 5-11. Zurich opposes, contending

that the expert report did comply with Rule 26’s requirements and that

the delayed time in providing the supplement was as a result of

plaintiff’s belated production of over 17,000 documents as well as a

dormant discovery period. Doc. 74 at 4-5. Specifically, Zurich contends

that on March 30, 2018, plaintiff provided over 17,000 files to it. Id. at

4. After reviewing these documents (for an undisclosed period of time)

Zurich then determined that there was no need for its expert to review

the documents and then produced the supplemental report (which it

had also retained for an undisclosed period of time). Id. at 5. In the

alternative, Zurich argues that the supplementation is harmless. Id. at

9.

                              ANALYSIS

     Fed. R. Civ. Pro. 26(a)(2) requires that an expert report must

include the following:

     (i)   a complete statement of all opinions the witness will
           express and the basis and reasons for them;
     (ii) the facts or data considered by the witness in forming
           them;
     (iii) any exhibits that will be used to summarize or support
           them;
     (iv) the witness's qualifications, including a list of all
           publications authored in the previous 10 years;
                                    4
     (v)    a list of all other cases in which, during the previous 4
            years, the witness testified as an expert at trial or by
            deposition; and
     (vi)   a statement of the compensation to be paid for the
            study and testimony in the case.

Moreover, “[a] party must make these disclosures at the time and in the

sequence that the court orders.” Cochran v. Brinkman Corp., 2009 WL

4823858, at *4 (N.D. Ga. 2009) (citations omitted). Failure to provide

this information will prohibit the party from using “that information or

witness to supply evidence on a motion, at a hearing, or at a trial,

unless the failure was substantially justified or is harmless.” Fed. R.

Civ. P. 37(c)(1).    The Eleventh Circuit has made clear that the

“ ‘[d]isclosure of expert testimony’ within the meaning of the federal

rule contemplates not only the identification of the expert, but also the

provision of a written report containing ‘a complete statement of all

opinions' and ‘the basis and reasons therefore.’ ” Reese v. Herbert, 527

F.3d 1253, 1265 (11th Cir.2008) (citing Fed. R. Civ. P. 26(a)(2)(B)). The

committee notes with respect to this requirement make clear that its

intended purpose was to avoid the then common practice of providing

“sketchy and vague” information concerning expert witnesses that was




                                     5
often “of little help in preparing for a deposition of the witness.” Fed. R.

Civ. P. 26(a)(2) advisory committee notes to the 1993 amendments.

     Courts have previously precluded supplementation of expert

reports in similar circumstances. For example, it is not appropriate to

supplement an expert report that proffers new opinions after additional

testing. Cochran, 2009 WL 4823858, at *6-7. Likewise, Rule 26 “is not

an excuse to rewrite an expert report or present new opinions.” Coward

v. Forestar Realty, Inc., 282 F. Supp. 3d 1317, 1329 (N.D. Ga. 2017)

(citing Beller ex rel. Beller v. United States, 221 F.R.D. 696, 701-02

(D.N.M. Nov. 10, 2003; Akeva L.L.C. v. Mizuno Corp., 212 F.R.D. 306,

310 (N.D.N.C. Dec. 20, 2002). Expert reports belatedly supplemented

may be stricken even if the supplement occurs before deposition.

Goshawk Dedicated Ltd. v. Am. Viatical Servs., LLC, 2013 WL 424891,

at *3-4 (N.D. Ga. Feb. 4, 2013).

     Zurich’s new report is not a proper supplemental report under

Rule 26(e).    It provides details on additional review and testing

conducted by Zurich’s expert after the deadline had passed and appears

to be merely an attempt to bolster the initial opinion. See Akeva, 212

F.R.D. at 310 (“To construe supplementation to apply whenever a party

                                     6
wants to bolster or submit additional expert opinions would reek [sic]

havoc in docket control and amount to unlimited expert opinion

preparation.”) (citations omitted).       Moreover, as plaintiff argues, the

report is dependent on information to which the expert presumably had

access prior to providing the initial report.

      The Court may nevertheless allow the report’s use only if it is

substantially justified or harmless.          Zurich’s failure to provide the

expert report is certainly not substantially justified. The Court is at a

loss to comprehend why Zurich felt it could wait to supplement the

expert report until January of this year. Even crediting the argument

that plaintiff failed to comply with its discovery obligations, it remains

true that Zurich waited nearly 10 months after receiving these

documents to produce any kind of supplement.1

      Despite this, the Court concludes that the supplement was

harmless and will allow the report to stand.2 The “supplemental” report

was provided prior to any depositions occurring and tracked almost



1
  17,000 documents is substantial, and plaintiff should have produced these earlier.
However, there is no assertion in Zurich’s brief, doc. 74, that review of these
documents required 10 months to complete.
2
  Because the Court will allow the supplemental report, Plaintiff’s motion to strike
the initial expert report is DISMISSED AS MOOT.
                                         7
entirely the opinions provided by the expert in his initial report.

Moreover, while the initial report indicated that supplementation would

be forthcoming, it contained all of the necessary components of an

expert report and the supplemental report did not provide functionally

new opinions.     Thus, plaintiff would have been able to—and has

already—prepared for the deposition of this expert even without the

benefit of the supplemental report.         Finally, although the Court

appreciates plaintiff’s concern for the sanctity of its deadlines, the Court

will exclude neither the expert nor his reports on the basis of a missed

deadline alone.

     Because the Court is allowing this supplement, the Court will

likewise allow plaintiff 30 days to file a rebuttal report. Any additional

deposition of plaintiff’s expert based on this rebuttal report must be

concluded by the end of the extended discovery period referenced in this

Court’s amended scheduling order. Doc. 100. Nothing in this order

should be read as precluding a Daubert challenge to Zurich’s expert.

     Before concluding, the Court cannot stress to Zurich in strong

enough terms how close its conduct came to meriting censure.             Its

failure to provide the supplemental expert report to opposing counsel

                                     8
immediately upon receipt is questionable, and its excuse for not doing so

is dubious. Because the Court credits counsel’s assertions that Zurich

was genuinely attempting to review the documents (albeit for 10

months) it will not inquire further. Suffice it to say that counsel for

Zurich should ensure that ALL additional deadlines are complied with

and understand that the Court will not look kindly on any further

excuses.

                            CONCLUSION

     For the foregoing reasons, plaintiff’s Motion to Strike Defendant’s

Expert Report, doc. 69, is DENIED.

     SO ORDERED, this 27th day of June, 2019.



                                 _______________________________
                                   ____________________________
                                 CHR
                                   RISTOPH
                                        PH
                                        P  E L. RAY
                                  HRISTOPHER
                                          HER
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                   9
